DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 9/21/2021.
Claims 1-2, 4, 6, 8-10, 13-14, 19, 21, 23, and 27-29 have been amended. Claims 3, 5, 7, 11-12, 14-18, 20, 22, 24-25 have been cancelled. Claims 30-35 have been added. Claims 1-2, 4, 6, 8-10, 13-14, 19, 21, 23, 26-29 and 30-35 are pending and addressed below. 
Claim Objections
Claims 1, 8, 19 and 21 are objected to because of the following informalities:  
Claim 1, line 6, “with flange” should read --with a flange--
Claim 8, line 5, “with flange” should read --with a flange--
Claim 19, line 3, “of selected shape” should read --of a selected shape--
Claim 19, line 7, “with flange” should read --with a flange--
Claim 19, lines 7-8, “and port partition seam” should read --and a port partition seam--
Claim 19, line 12, the second “is configured” should be omitted
Claim 19, line 16, “from external thermal” should read --from an external thermal--
Claim 21, line 2, “in closing cap” should read --in a closing cap--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 21, 23 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “two valves separated by port partition” in lines 9-10. It is unclear if the applicant is referring to a port partition seam mentioned in line 8, or a distinct port 
Claim 21, recites the limitation “wherein two valves and said part partition are positioned in the closing cap” in lines 2-3. It is unclear if the closing cap is part of the port (as seen in Fig. 4) or a separate component (as seen in Fig. 7). For examination purposes, claim 21 will be read as though the cap is part of the port, and the cap has two valves (disclosed in Fig. 7).  
Claim 33 recites the limitation “a port” in line 3. It is unclear if the applicant is referring to the same port as claim 1 or a distinct port. For examination purposes, the port of claim 33 will be read as a second distinct port from claim 1. 
Claim 33 recites the limitation “a selected shape” in line 2. It is unclear if the applicant is referring to the same selected shape as claim 1 or a distinct selected shape. For examination purposes, the selected shape of claim 33 will be read as a second selected shape. 
Claim 33 recites the limitation “a selected shape” in line 3. It is unclear if the applicant is referring to the same preloaded first material as claim 1 or a distinct preloaded first material. For examination purposes, the preloaded first material of claim 33 will be read as the same preloaded first material of claim 1. 
Claim 33 recites the limitation “an introduced second material” in line 5. It is unclear if the applicant is referring to the same second material as claim 1 or a distinct second material. For examination purposes, the second material of claim 33 and claim 1 will be read as the same.
Claim 33 recites the limitation “an end user selected time” in line 5. It is unclear if the applicant is referring to the same end user selected time as claim 1 or a distinct selected time. For examination purposes, the end user selected time of claim 33 and claim 1 will be read as the same.
Claim 33 recites the limitation “a chemical thermal reaction” in lines 5-6. It is unclear if the applicant is referring to the same chemical thermal reaction as claim 1 or a distinct chemical thermal reaction. For examination purposes, the chemical thermal reaction of claim 33 and claim 1 will be read as the same.
Claim 21 and 23 inherits the issue of indefiniteness from claim 19 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4, 10, , 26-27, 29-30, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S. Patent No. 5062269) in view of Genis (U.S. Patent No. 5090409).
Regarding claim 1
A wearable thermal device comprising: a containment pack of selected shape; (Col. 1, lines 49-50; Fig. 1, cooling vest 20; any shape, such as the vest, can be read as selected shape)
said containment pack contains a preloaded first material; (Col. 2, lines 1-5)
a port provides opening into said containment pack, (Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port is configured to accept an introduced second material at an end user selected time to create a chemical thermal reaction when combined with said preloaded first material (Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
Siegel does not explicitly disclose a port having a flange sealed to said containment pack. 
In related therapeutic pack art, Genis teaches said port has fitting with flange sealed to said containment pack (Col. 5, lines 3-8; Fig. 2, flange 25). It would have been obvious to one of ordinary skill in the art to have modified Siegel based on the teachings of Genis to incorporate a flange sealed to the containment pack to ensure a tight fitting of the port and avoid spillage of the internal contents.
Regarding claim 4 and 32, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above).
The target temperature wearable device of claim 8 (described below) 
wherein said at port has at least one valve. (Genis, Col. 4, lines 5-11)
It would have been obvious to one of ordinary skill in the art to have modified Siegel based on the teachings of Genis to incorporate a valve in order to control the input or output of the thermal packs contents and securely close the port when desired. 
Regarding claim 8, the Siegel/Genis combination teaches:
A target temperature wearable device comprising: a containment pack of selected shape and selected volume; (Siegel, Col. 1, lines 49-50; Fig. 1, cooling vest 20; any shape and volume, such as the vest, can be read as selected shape and volume)
said containment pack contains a selected amount of preloaded first material; (Siegel, Col. 2, lines 1-5)
a port provides opening into said containment pack, (Siegel, Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port has fitting with flange sealed to said containment pack; (Genis, Col. 5, lines 3-8; Fig. 2, flange 25)
said port is configured to accept an introduced second material at an end user selected time to create a chemical thermal reaction and a selected amount of thermal mass when combined with said selected amount of preloaded first material (Siegel, Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
It would have been obvious to one of ordinary skill in the art to have modified Siegel based on the teachings of Genis to incorporate a flange sealed to the containment pack to ensure a tight fitting of the port and avoid spillage of the internal contents.
Regarding claim 10, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above)
wherein said containment pack has a selected volume containing a selected amount of said preloaded first material to create a selected amount of thermal mass. (Siegel, Col. 2, lines 51-65; read as broadly as claimed, the vest is read as a selected volume, preloaded first material creates thermal mass)
Regarding claim 26, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above)
has at least one fastener. (Siegel, Col. 2, lines 16-25)
Regarding claim 27, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above)
wherein said at port has a closing cap (Siegel, Col. 1, lines 60-61)
Regarding claim 29, the Siegel/Genis combination teaches:
The target temperature wearable device of claim 8 (described above)
has at least one fastener. (Siegel, Col. 2, lines 16-25)
Regarding claim 30, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above)
wherein said containment pack has at least one volume deflector. (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device that moves a volume, such as the horizontal tubing, can be interpreted as a volume deflector)
Regarding claim 33, the Siegel/Genis combination teaches:
The wearable thermal device of claim 1 (described above) 
has more than one containment pack, (Siegel, Col. 2, line 66-Col. 3, line 3; more than one containment pack read as back vest)
each containment pack has a selected shape; (Siegel, Col. 2, line 66-Col. 3, line 3; back vest read as selected shape)
said each containment pack contains a preloaded first material; (Siegel, Col. 2, lines 1-5)
a port provides opening into said each containment pack, (Siegel, Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port has fitting with flange sealed to said containment pack; (Genis, Col. 5, lines 3-8; Fig. 2, flange 25)
said port is configured to accept an introduced second material at an end user selected time to create a chemical thermal reaction when combined with said preloaded first material. (Siegel, Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
It would have been obvious to one of ordinary skill in the art to have modified Siegel based on the teachings of Genis to incorporate a flange sealed to the containment pack to ensure a tight fitting of the port and avoid spillage of the internal contents. Further, incorporating a second containment pack with the same elements as described in claim 1 does not make it patentably distinct from the prior art, since it is a mere duplication of parts. In re Harza, 124 USPQ 378.
Regarding claim 34, the Siegel/Genis combination teaches:
The target temperature wearable device of claim 8 (described above) 
wherein said port has closing cap. (Siegel, Col. 1, lines 60-61)
Regarding claim 35, the Siegel/Genis combination teaches:
The target temperature wearable device of claim 8 (described above) 
wherein said containment pack has at least one volume deflector. (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device that moves a volume, such as the horizontal tubing, can be interpreted as a volume deflector)

Claims 2, 6, 9, 13-14, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Siegel/Genis combination in further view Lennox (U.S. PGPub. No. 20040158303).
Regarding claims 2 and 9, the Siegel/Genis combination teaches the wearable thermal device of claim 1 and the target temperature wearable device of claim 8 (described above). The Siegel/Genis combination does not explicitly disclose the port having a screen. 
In related thermal treatment art, Lennox teaches using a screen as a debris collector on an outlet tube (2004 Para. 0159). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate the port having at least one screen in order to minimize the amount of unwanted material from entering the system during operation (Lennox, Para. 0159).
Regarding claims 6 and 28, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device of claim 1 (described above)
The target temperature wearable device of claim 8 (described above)
has a thermal insulation layer. (Lennox, Para. 0195; Fig. 38, outer liner 409)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate a thermal insulation layer in order to contain the thermal energy to the treatment device. 
Regarding claim 13, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device of claim 1 (described above)
where said port is connected to external thermal treating device. (Lennox, Para. 0080)

Regarding claims 14 and 31, the Siegel/Genis/Lennox combination teaches:
The wearable thermal device of claim 1 (described above)
The target temperature wearable device of claim 8 (described above)
has at least one temperature sensor. (Lennox, Para. 0077, 0079)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate a body temperature sensor in order to monitor and control body cooling over long periods of time (Lennox, Para. 0080-0081). 

Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegle in view of Genis in further view of Lennox in further view of Maher (U.S. PGPub. No. 20140039365). 
Regarding claim 19, Siegel teaches:
An extendable temperature wearable device comprising: a containment pack of selected shape; (Col. 1, lines 49-50; Fig. 1, cooling vest 20; any shape such as the vest, can be read as selected shape and volume)
said containment pack has of at least one volume deflector; (Siegel, Col. 2, lines 36-39; Fig. 1, horizontal tubings 21; read as broadly as claimed, any part of the device that moves a volume, such as the horizontal tubing, can be interpreted as a volume deflector)
 said containment pack contains a preloaded first material; (Siegel, Col. 2, lines 1-5)
a port provides opening into said containment pack, (Siegel, Col. 1, lines 56-59; Fig. 1, inlet tube 26)
said port is configured is configured to accept an introduced second material 4Appl. No 16/255,511at an end user selected time to create a thermal mass when combined with said preloaded first material; (Siegel, Col. 2, lines 2-5; Col. 2, lines 51-63; end user selected time read as when a cooling effect is desired)
Siegel does not explicitly disclose a port having a flange and port partition seam sealed to said containment pack.
In related therapeutic pack art, Genis teaches said port has fitting with flange sealed to said containment pack (Col. 5, lines 3-8; Fig. 2, flange 25). Although seam not directly labeled, one of ordinary skill in the art would recognize a port partition seam where the flange and container are sealed together. It would have been obvious to one of ordinary skill in the art to have modified Siegel based on the teachings of Genis to incorporate a flange sealed to the containment pack to ensure a tight fitting of the port and avoid spillage of the internal contents.
The Siegel/Genis combination does not explicitly disclose the port having a screen. 
In related thermal treatment art, Lennox teaches using a screen as a debris collector on an outlet tube (2004 Para. 0159). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis combination based on the teachings of Lennox to incorporate the port having at least one screen in order to minimize the amount of unwanted material from entering the system during operation (Lennox, Para. 0159).
The Siegel/Genis combination does not explicitly disclose the port having two valves separated by a port partition. 
	In related cooling device art, Maher teaches: 
said port has…two valves separated by port partition; (see annotated Fig. 8 below; read as broadly as claimed, any separation between the two valves can be read as a port partition)  
and said two valves are configured to circulate thermally treated fluid from external thermal treating machine through said containment pack and said at least one volume deflector. (Para. 0043, 0048; Fig. 8, ports 534, 546, passageways 532; volume deflector read as passageways)

    PNG
    media_image1.png
    422
    735
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Siegel/Genis/Lennox combination based on the teachings of Maher to incorporate two valves and a port partition in order to provide constant circulation of cooling fluid in and out of the therapeutic device (Maher, Para. 0057). 
Regarding claim 23, the Siegel/Genis/Lennox/Maher combination teaches:
The extendable temperature wearable device of claim 19 (described above)
has a thermal insulation layer. (Lennox, Para. 0195; Fig. 38, outer liner 409)
. 
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record fails to disclose “The extendable temperature wearable device of claim 19 wherein said two valves and said port partition are positioned in closing cap” as indicated in claim 21 as a whole.
The Examiner has cited Maher as the most pertinent prior art reference, which teaches a similar therapeutic device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “said two valves and said port partition are positioned in a closing cap”. The identified prior art describes containment pack with circulating fluid and two valves separated by a partition. However, the applicant claims the valves and partition being in a port cap. 
If claim 21 is rewritten to incorporate all the elements of claim 19 and overcome the 112(b) rejection, claim 21 would be allowable. A rewritten claim 21 is disclosed below:
--Claim 21: An extendable temperature wearable device comprising:
a containment pack of a selected shape; 
said containment pack has of at least one volume deflector; 8Appl. No 16/255,511 
RCE Supplemental Amendment Sept 21, 2021said containment pack contains a preloaded first material; 
 a flange and a port partition seam sealed to said containment pack; 
said port has at least one screen and a closing cap;
said closing cap has two valves separated by a port partition; 
said port is configured
said two valves are configured to circulate thermally treated fluid from an external thermal treating machine through said containment pack and said at least one volume deflector.--
	As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794